DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/933,000
This Office Action is responsive to the amended claim-set of October 21, 2021.
New claims 22-35 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/933,000, filed 07/20/2020, as a continuation of 16/083,089, filed 09/07/2018, now U.S. Patent #:  10,858,366.  Application 16/083,089 is a national stage entry of PCT/IB2017/051338, International Filing Date: 03/07/2017, which claims priority from U.S. Provisional Application 62/305,392, filed 03/08/2016.
The instant claims find support in the U.S. Provisional 62/305,392, filed March 8, 2016.  Therefore, the effective filing date is March 8, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2022, was filed after the mailing date of the Non-Final Office Action on 07/22/2021.  The 
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 21, 2021.
The Examiner has reviewed the claim amendments and Reply of 10/21/2021.
Applicants canceled claims 1-21 thereby rendering moot the objection against claim 12 (see paragraph 6) and the indefiniteness rejection against claim 15 (see paragraphs 7-9) in the previous Office Action.  This also renders moot the statutory double patent rejection (see paragraphs 10-11) made in the previous Office Action.  While the parent patent is no longer a statutory double patent reference, it is a non-statutory double patent reference (see rejection, below).
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-35 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1, 17, and 20 of U.S. Patent No. 
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 17, drawn to treating influenza (a species/type of viral infection) with a compound of genus compounds of reference claim 1, anticipates instant claim 22, drawn to treating a viral infection with the compounds of reference claim 1.  Moreover, the compounds of reference claim 20, fall within the genus compounds of reference claim 1 and are identically claimed in instant claim 22.  Per the reference disclosure, influenza is in the family of orthomyxovirus and includes influenza A, B, and C viruses (reference col. 1) (hence anticipates instant claims 23-27), which contains a RNA polymerase (ref col. 1) (hence anticipates instant claim 28).  The compounds inhibit an endonuclease function of the RNA polymerase (ref. col. 1) (anticipates instant claim 29).
The recipient of these medicinal compounds is a human (ref col. 3) (hence anticipates instant claim 30).  Said subject has pre-existing COPD and asthma (ref col. 22) (hence anticipates instant claim 31).
Furthermore, one or more anti-viral co-agents are also administered to these subjects (ref col. 23) (hence anticipates instant claim 32).  The co-agents of ref. col. 23 anticipate those of instant claim 33.  These compounds are administered orally or parenterally (ref. col. 23) (hence anticipates instant claims 34-35).
This rejection is properly made FINAL since Applicants recently added new claims 22-35 which were not previously of record when Examiner wrote the Non-Final Office Action.


Conclusion
No claims are presently allowable as written.
The claims are free of the prior art for the rationale stated within paragraphs 16-19 of the Non-Final Office Action of July 22, 2021.  The analysis from paragraphs 16-19 applies to the new claims 22-35 since the compounds of new claim 22 fall within the genus formula I of now canceled claim 1, upon which the analysis was based.
A prior art search for the genus form of the compounds of new claim 22 did not retrieve any applicable prior art references.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review of these results by inventor and assignee/owner names did not retrieve any double patent references.
Moreover, a search of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625